Citation Nr: 0943912	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  07-18 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the Marine Corps from 
April 1971 to April 1975, and in the Air Force from February 
1994 to September 1994.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2006 rating decision of 
the North Little Rock Department of Veterans Affairs Regional 
Office (RO) in North Little Rock, Arkansas, which denied the 
benefits sought on appeal.  The Veteran appealed that 
decision to BVA, and the case was referred to the Board for 
appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he suffers from tinnitus due to 
dental surgery he underwent during his months of active 
service in the Air Force.  A review of the record shows that 
the Veteran has been diagnosed as having tinnitus.  There is 
also evidence that he had his wisdom teeth extracted during a 
period of active service.  Specifically, he underwent the 
dental surgery in March 1994.

The law provides that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A.§§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2009); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In that regard, because 
VA undertook to provide one, the Board must ensure that such 
an examination is adequate.  Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 
120 (2007) (noting that a medical opinion must describe the 
disability in sufficient detail so the Board can make a fully 
informed evaluation of the disability).  

The Veteran was afforded a VA examination in August 2006 in 
connection with his claim for service connection for 
tinnitus.  The VA examiner did not have the claims file and 
was only able to review VA medical records dated 2004 to the 
present time, and a radiology report dated 1996.  Based on 
his evaluation of the limited set of records provided, and 
his own independent research, the examiner concluded that he 
could not formulate an opinion without reviewing "all 
germane military and civilian medical records."  Since the 
limited set of records available to the August 2006 VA 
examiner prevented him from offering an adequate opinion as 
to whether the Veteran's tinnitus was related to service, the 
Board concludes another VA examination is needed to determine 
whether the Veteran's tinnitus is the result of the dental 
surgery he underwent during his active service in the Air 
Force, or otherwise related to either period of active duty.  
See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (finding 
that fulfillment of the statutory duty to assist includes the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of the 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one).  In this 
regard, the claims file with the Veteran's private and 
service treatment records must be provided to the VA examiner 
to ensure that the Veteran is provided an adequate 
examination, and that the VA medical opinion is based on a 
comprehensive and thorough review of the Veteran's claims 
file.

In addition to the foregoing, the Board notes that the 
Veteran's service separation is not of record.  The Veteran's 
separation examination results are important in determining 
whether the Veteran reported experiencing tinnitus or 
problems with his ears after undergoing the dental surgery in 
service, or otherwise reported such problems at the time of 
his separation from active duty.  Without a complete set of 
the Veteran's service treatment records during his period of 
active service in the Air Force, as noted above, it is 
difficult to determine whether the tinnitus is related to the 
dental surgery or otherwise incurred in service.  Therefore, 
the service treatment records concerning the Veteran's 
examination pursuant to his separation from the Air Force 
should be requested upon remand.  

Accordingly, the case is REMANDED for the following action:

1.	The AMC/RO should contact the National 
Personnel Records Center (NPRC) or 
other appropriate source, and request 
the Veteran's official service 
treatment records concerning his 1994 
separation examination and medical 
history report from his period of 
active duty with the Air Force.  The 
AMC/RO should also ask the National 
Personnel Records Center (NPRC) or 
other appropriate source, to search for 
the Veteran's January 1975 medical 
history report from his period of 
active duty with the Marine Corps.  Any 
negative response should be annotated 
into the record.

2.	After the foregoing has been completed, 
the claims file should be returned to 
the examiner who conducted the August 
2006 examination.  If that examiner is 
no longer available, the RO should 
arrange for a new examination.  In 
either situation, the examiner should 
provide an opinion with respect to 
whether the Veteran's tinnitus is 
etiologically related to his March 1994 
dental surgery, or otherwise to his 
periods of active service.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner must be 
performed.  

After reviewing all service treatment 
records and subsequent VA and private 
treatment records, the examiner should 
provide an opinion as to whether it is 
at least as likely as not that the 
Veteran's current tinnitus had its 
onset in service or otherwise is 
causally or etiologically related to a 
disease or injury incurred in active 
service, including the dental surgery 
performed in March 1994.  

The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that 
the medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of a certain 
conclusion as it is to find against it.

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2009), copies of all 
pertinent records in the Veteran's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.  

3.	When the development requested has been 
completed, the case must be reviewed by 
the RO on the basis of additional 
evidence.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is returned 
to the Board for further review.  

The case should then be returned to the Board, if 
in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


